Citation Nr: 0431695	
Decision Date: 11/30/04    Archive Date: 12/08/04

DOCKET NO.  04-00 801	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel



INTRODUCTION

The veteran served on active duty from June 1952 to May 1954.

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision entered by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Togus, Maine, 
denying entitlement of the veteran to service connection for 
bilateral hearing loss.  Pursuant to his request, the veteran 
was afforded a hearing before the Board, sitting at the RO, 
in September 2004 and a transcript of such proceeding is of 
record.  


FINDINGS OF FACT

1.  Hearing loss of either ear is not shown in service, nor 
is a sensorineural hearing loss of either ear shown by 
medical data to have been present during the one-year period 
immediately following the veteran's discharge from service in 
May 1954.

2.  No medical professional links the veteran's currently 
shown bilateral hearing loss to his period of military 
service or any event thereof, inclusive of acoustic trauma.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by 
service, nor may an organic disease of the nervous system, 
including sensorineural hearing loss, be presumed to have 
been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.326, 3.385 (2004).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), became law on 
November 9, 2000, subsequent to the initiation of the 
original claim forming the basis of the instant appeal.  The 
VCAA significantly added to the statutory law concerning VA's 
duties when processing claims for VA benefits by redefining 
the obligations of VA with respect to its duty to assist a 
claimant, and including an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  To implement these provisions VA 
promulgated regulations now codified, in pertinent part, at 
38 C.F.R. §§ 3.102, 3.159, 3.326(a).  The applicable law and 
regulations have been the subject of holdings of various 
Federal courts.  

Under the changes effectuated by the VCAA, VA first has a 
duty to provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102; 
38 C.F.R. § 3.159(b)(2).  In this case, there is no issue as 
to providing an appropriate application form or completeness 
of the application.

Second, VA has a duty to notify the veteran of the 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Charles v. Principi, 16 Vet.App. 
370, 373-74 (2002); Quartuccio v. Principi, 16 Vet.App. 183, 
187 (2002).  Written notice of the foregoing was initially 
provided to the veteran by the RO in April 2002, and further 
notice was furnished to him by way of the RO's correspondence 
of November 2002 and through the statement of the case 
prepared in December 2003.  To that extent, VA's duties 
established by 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) have been satisfied.

Third, VA has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  In this case, service medical 
records of the veteran have been obtained and made a part of 
his claims folder, as have all known examination and 
treatment records compiled during postservice years.  Notice 
is taken that the veteran refers to a hearing evaluation 
undertaken in or about 1968 or 1969 just prior to the removal 
of a neck tumor, but he is unable to recall the name of the 
medical professional who conducted that testing.  As such, VA 
is unable to assist the veteran in obtaining records relating 
to that hearing test.  Also, the veteran was afforded a VA 
medical examination in December 2001.  Thus, it is concluded 
that all assistance due the veteran has been rendered.  

In Pelegrini v. Principi, 18 Vet.App.112 (2004), it was held 
that the applicable statute and regulation provide for pre-
initial-RO adjudication notice of the VCAA.  It was, however, 
specifically recognized that, where notice was not mandated 
at the time of the initial RO decision, VA did not err in not 
providing such notice specifically complying with section 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) because an 
initial RO adjudication had already occurred.  Instead, the 
veteran was found to have the right to be provided the 
requisite VCAA content-complying notice and proper subsequent 
VA process at some time during the appellate process.  In 
this instance, while the initial RO adjudication in January 
2002 did not precede the enactment of the VCAA, full notice 
of the VCAA followed with readjudication by the RO, and 
notice to the veteran, as provided by Pelegrini.  Therefore, 
to decide the appeal would not be prejudicial error to the 
veteran-claimant under Bernard v. Brown, 4 Vet.App. 384 
(1993). 

To the extent that VA has failed to fulfill any duty to 
notify and assist the veteran, the Board finds that error to 
be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, because there is not a scintilla of evidence 
that any failure on the part of VA to further comply with the 
VCAA reasonably affects the outcome of this case, the Board 
finds that any such failure is harmless.  While perfection is 
an aspiration, the failure to achieve it in the 
administrative process, as elsewhere in life, does not, 
absent injury, require a repeat performance.  Miles v. M/V 
Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).



Analysis

Service connection requires medical evidence of a current 
disability; medical, or in some cases lay, evidence of 
inservice incurrence of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disease or injury.  Hickson v. West, 
12 Vet.App. 247, 253 (1999).

Service medical records of the veteran are entirely negative 
for complaints, findings, or diagnoses involving hearing loss 
of either ear.  A medical examination at service exit in May 
1954 disclosed that whispered and spoken voice testing was 
15/15, bilaterally.  Such finding is generally considered to 
be within normal limits, although the undersigned does not 
herein reach any such conclusion, based on the opinion of a 
VA examiner in December 2001, to the effect that the 
whispered/spoken word test is not a reliable gauge of 
auditory acuity.  

In his VA application for compensation filed in November 
2000, the veteran indicated that his hearing loss was 
initially identified in 1968 or 1969.  In subsequent oral and 
written testimony, including that offered by the veteran and 
his spouse before the undersigned at a Board hearing held at 
the RO in September 2004, it was reported that the veteran's 
hearing loss was initially manifested in or about 1955 and 
that its presence was first documented by a medical 
professional in or about 1968 or 1969, at the time of the 
surgical removal of a neck tumor.  Specific reference was 
made to the veteran's inservice exposure to much gunfire and 
heavy equipment noise, albeit without any ear protection.  

As previously indicated, the veteran was afforded a VA 
audiological examination in December 2001, findings from 
which yielded diagnoses of a mild to severe to moderately 
severe sensorineural hearing loss of the right ear and a 
moderate to severe to moderately severe sensorineural hearing 
loss of the left ear.  From the 



examiner's review, it was determined that there were no valid 
hearing tests or screenings on file demonstrating that the 
veteran had a hearing loss prior to his separation from 
military service and that, without more information, it was 
not possible to make a causal connection between his present 
hearing loss and his claim for service connection.  

It is clear that the veteran has current disability involving 
bilateral hearing loss and that the puretone thresholds and 
speech recognition scores identified on recent audiological 
testing are of such severity as to meet the requirements of 
38 C.F.R. § 3.385.  The veteran's claim is also supported by 
credible testimony of the veteran and his spouse as to their 
observations regarding the existence of the veteran's hearing 
difficulties as of 1955.  The foregoing is, however, 
countered by the absence of any clinical evidence of hearing 
loss until many years after service, and even if the Board 
were to assume for the sake of argument, without so deciding, 
that hearing loss was first clinically documented as early as 
1968, no medical professional then or since has linked the 
veteran's hearing loss of either of his ears to his period of 
military service or any event thereof, including claimed 
acoustic trauma.  It, too, must be remembered that the record 
in no way reflects that the veteran or his spouse is a 
medical professional who has the requisite training and 
knowledge to offer an opinion as to medical diagnosis or 
etiology.  See Espiritu v. Derwinski, 2 Vet.App. 492, 495 
(1992) (medical diagnosis and causation involve questions 
that are beyond the range of common experience and knowledge 
and require the special knowledge and experience of a trained 
medical professional).  In the absence of competent, linking 
evidence, the preponderance of the evidence is found to be 
against entitlement of the veteran to service connection for 
bilateral hearing loss.  Accordingly, the appeal must be 
denied.

In reaching this decision the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b); however, as the 
preponderance of the evidence is against the veteran's claim, 
such statute is not for application in this instance.



ORDER

Service connection for bilateral hearing loss is denied.



	                        
____________________________________________
	N. R. ROBIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



